            Case 1:18-cr-00457-JGK Document 88 Filed 07/07/20 Page 1 of 1
EPSTEIN & WEIL LLC
ATTORNEYS AT LAW                                                                         (212) 732-4888
225 Broadway                                                                             LLOYD EPSTEIN
New York, NY 10007                                                                       JUDITH H. WEIL

                                                July 6, 2020

  Via ECF
  Hon. John G. Koeltl
  United States District Court
  500 Pearl Street
  New York, NY 10007

                                 Re: United States v. Marites Menor
                                     Dkt. No. 18-Cr-457 (JGK)
                                     Request for Temporary Modification of Bond

  Dear Judge Koeltl:

          This letter is to request a modification of the travel conditions on Ms. Menor’s bond. I have
  spoken both to the United States Attorney and Pretrial Services who have no objection. Ms. Menor is
  currently at liberty on a $50,000 bond with her travel limited to the Southern and Eastern Districts of
  New York and the District of New Jersey.

         I request that the Court permit Ms. Menor to travel to Ballston Spa in the Northern District of
  New York for a family vacation. If permission is granted, Ms. Menor and her family would make
  arrangements to stay in a bed and breakfast in Ballston Spa between July 11 and July 14, 2020.

          Please feel free to have your Chambers contact me if you have any questions.

                                                Sincerely,


                                                Judith H. Weil
  jw:pc
                                                                      Application granted.
  cc. AUSA Aline Flodr
     AUSA Nicholas Chiuchiolo                                         SO ORDERED.
     (Via ECF)
                                                                      New York, NY John G. Koeltl
     Pretrial Services Officer Madalyn Toledo                         July 7, 2020 John G. Koeltl, U.S.D.J.
     (Via email Madalyn_Toledo@nyspt.uscourts.gov)

     Ms. Marites Menor
     (Via Email maritesmenor@gmail.com)
